Vanderburgh, J.
One Peterson, who was in the employment of the defendant, was entitled to $50, the amount of his wages for March, 1892. On the 1st day of that month he gave an order to pláintiff, upon the defendant, directing the payment to him of $5, and to deduct the same from the amount of his wages for March. This order, after due presentation, the' defendant refused to recognize or pay.
It was determined in Canty v. Latterner, 31 Minn. 242, (17 N. W. Rep. 385,) in accordance with the weight of authority, that an assignment of a part interest in a demand or obligation may be *507made, and that the courts will recognize and protect the equitable interest of the assignee.
But the court did not hold that, as against the debtor or obligor, a separate and independent action might be maintained 'by the assignee, to recover the amount of his interest, or that a single demand could be split up and enforced in that way by the assignee, severally, so as to subject the debtor to sundry different actions, where he has not consented to the assignment. No such burden can be imposed upon the maker of a single, entire contract. He cannot, against his consent, be compelled to deal with a plurality of creditors, and be subject to be harassed by a multiplicity of suits. The case of Risley v. Phenix Bank, 83 N. Y. 318, does not hold a different doctrine. The court there say: “The tendency of modern decisions is in the direction of more fully protecting the equitable rights of assignees of choses in action, and the objection that to allow an assignment of a part of an entire demand might subject the creditor to several actions has much less force under a system which requires all parties in interest to be joined as parties to the action.” There can be but one action upon a single demand. The parties interested must join as plaintiffs, or those not joined must be made defendants, in the action, so that the whole controversy may be determined in one suit, unless the creditor agrees to a severance, as by the acceptance of an order, or otherwise. The assignee of a part interest cannot be permitted to carve out of the entire demand the amount of his claim, leaving other parties to bring separate actions for their several interests. See Field v. Mayor of N. Y., 6 N. Y. 179, and National Exch. Bank v. McLoon, 73 Me. 510, where the questions involved herein are fully discussed. The case of bank checks is distinguishable, for manifest reasons.
The justice returned the evidence in the case, and certifies that the papers returned, and the transcript contain a full, correct, and complete statement of all the proceedings and the evidence in the case; and this is the record upon which the decision in the district court, sought to be reviewed here, was made. The record is sufficient to present the questions raised here. The pleadings show the nature of this action, and the certificate, by fair intendment, shows that all the evidence was returned.
*508The justice having so returned the evidence the record of it cannot now he objected to because it fails to show that there was no formal request made that it should be returned. Smith v. Force, 31 Minn. 121, (16 N. W. Rep. 704.)
Judgment reversed.
(Opinion published 55 N. W. Rep. 628.)